--------------------------------------------------------------------------------

Execution Version

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS. ACCORDINGLY, THIS NOTE AND
ANY SECURITIES INTO WHICH IT MAY BE CONVERTED MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF WITHOUT (1) AN OPINION OF COUNSEL SATISFACTORY TO U.S.
GEOTHERMAL INC. THAT SUCH SALE, TRANSFER OR OTHER DISPOSITION MAY LAWFULLY BE
MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE
SECURITIES LAWS OR (2) SUCH REGISTRATION.

CONVERTIBLE PROMISSORY NOTE (“NOTE”)

$1,597,000 December 14, 2015   Boise, Idaho

For value received U.S. Geothermal Inc., a Delaware corporation (the “Company”),
promises to pay to Goldman, Sachs & Co., a New York limited partnership, at 200
West Street, New York, New York 10282 or its assigns (“Holder”) the principal
sum of $1,597,000 together with accrued and unpaid interest thereon, each due
and payable on the date and in the manner set forth below.

1.     Interest Rate. The Company promises to pay simple interest on the
outstanding principal amount hereof from the date hereof until payment in full,
which interest shall be payable at the rate of 8.0% per annum and shall accrue
daily. Interest shall be due and payable on the Maturity Date and shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.

2.     Maturity; Payments; Prepayment; Waiver of Presentment.

(a)     Maturity Date. Subject to Section 3(a), the outstanding principal amount
and all unpaid accrued interest shall be payable on the earlier of (i) March 31,
2016 and (ii) the date of consummation of a transaction resulting in a change of
control of the Company (the “Maturity Date”).

(b)     Payments. Subject to Section 3, all payments of principal and interest
shall be in lawful money of the United States of America and shall be payable at
the address set forth in the opening paragraph of this Note unless another place
of payment shall be specified in writing by Holder.

(c)      Interest Payment. Unless converted in accordance with Section 3, the
Company shall pay the Holder all accrued and unpaid interest on the Maturity
Date.

(d)     Waiver. The Company hereby waives demand, diligence, notice,
presentment, and protest and notice of protest, demand, dishonor and nonpayment
of this Note, and expressly agrees that this Note, or any payment hereunder, may
be extended from time to time, at the sole discretion of the Holder, and that
the Holder may accept security for this Note or release security for this Note,
all without in any way affecting the liability of the Company hereunder.

--------------------------------------------------------------------------------

(e)     Prepayment. The Company may prepay the principal and accrued interest
due hereunder without the consent of the Holder, and without payment of any
penalty or premium. Any prepayment made by the Company shall be applied first to
the payment of accrued interest and then to the unpaid principal.

3.     Payment and Conversion.

(a)    Conversion. On or before the Maturity Date, the Company may elect to pay
up to an aggregate amount of $1,000,000 of principal and interest on this Note
by issuance of Conversion Shares at the Conversion Price (the date of such
conversion, the “Conversion Date”). The “Conversion Price” shall be the weighted
average of the closing prices for the Company’s shares of common stock on the
NYSE MKT stock exchange for the ten (10) trading days immediately preceding the
Conversion Date as reported by the NYSE MKT (or, if the NYSE MKT is not the
principal securities exchange or trading market for the common stock, the
closing price of the common stock on the principal securities exchange or
trading market where such security is listed or traded as reported by the
principal market). “Conversion Shares” means shares of the common stock of the
Company that are covered by a Registration Statement filed with the Securities
and Exchange Commission and covering the resale on a continuous basis pursuant
to Rule 415, on Form S-3. In order to exercise its right to issue Conversion
Shares, the Company shall deliver a notice to the Holder on or prior to the
Maturity Date, which notice shall include a stock certificate representing the
Conversion Shares or such other evidence of share ownership as is reasonably
acceptable to the Holder. Notwithstanding anything to the contrary set forth
herein, neither the Company nor the Holder has any conversion rights other than
the conversion of up to an aggregate amount of $1,000,000 of principal and
interest on this Note on the Conversion Date pursuant to this Section 3(a).
Without limiting the foregoing, in the event that the Company does not validly
issue Conversion Shares on or before the Maturity Date (whether due to a failure
to deliver evidence of share ownership or otherwise), the Company shall forfeit
any right to pay any portion of the principal and interest on this Note in the
form of Conversion Shares.

(b)     No TSX Sales. The Company and the Holder acknowledge and agree that no
Conversion Shares will be offered for sale or sold on the Toronto Stock Exchange
(TSX).

(c)     Beneficial Ownership Limitation. Notwithstanding anything to the
contrary, this Note shall not convert into any Conversion Shares that, when
aggregated with all other shares of common stock then beneficially owned by the
Holder and its affiliates (as calculated pursuant to Section 13(d) of the
Exchange Act and Rule 13d-3 promulgated thereunder), would result in the
beneficial ownership by the Holder and its affiliates of more than 9.99% of the
then issued and outstanding shares of common stock (the “Beneficial Ownership
Limitation”). The Holder and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. To the extent
that a portion of the Note is not converted as a result of the Beneficial
Ownership Limitation (or for any other reason), that portion of the Note shall
be paid in cash on the Maturity Date.

--------------------------------------------------------------------------------

(d)     Resale Registration Statement. The Company shall use its commercially
reasonable efforts to keep the Registration Statement continuously effective and
available for use by Holder under the Securities Act until the date that is the
earlier of (i) one year after the Conversion Date or, (ii) such time as all of
the Conversion Shares covered by the Registration Statement have been publicly
sold by the Holder, or (iii) at such time as all of the Conversion Shares become
transferable without any restrictions or limitations in accordance with Rule
144(b)(1) (or any successor provision).

(e)     Fractional Shares. No fractions of a share of Conversion Shares shall be
issued, but in lieu thereof the Holder otherwise entitled to a fraction of a
Conversion Share or an Additional Share shall be entitled to receive an amount
of cash (without interest) determined by multiplying the Conversion Price by the
fractional share interest to which such holder would otherwise be entitled. The
parties acknowledge that payment of the cash consideration in lieu of issuing
fractional shares was not separately bargained for consideration, but merely
represents a mechanical rounding off for purposes of simplifying the corporate
and accounting complexities that would otherwise be caused by the issuance of
fractional shares.

(f)      Cash Payment. Any portion of principal or interest under this Note that
is not paid through the issuance of Conversion Shares on the Maturity Date shall
be due and payable in cash on the Maturity Date.

4.     Default.

(a)     Each of the following events shall be an “Event of Default” hereunder:

(i)     the Company files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

(ii)    an involuntary petition is filed against the Company under any
bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of the Company;

(iii)     the Company executes an assignment with respect to substantially all
of its assets;

(iv)     failure of the Company to pay when due any amount owed to the Holder;
and

(v)     the Company breaches any obligation under this Note in any material
respect and fails to cure such breach within fifteen (15) days of the Company
receiving notice of such breach from Holder.

--------------------------------------------------------------------------------

(b)    Upon the occurrence of any Event of Default hereunder, (i) until such
amounts are paid in full, any amounts owing hereunder shall bear interest at a
rate equal to twelve percent (12%) per annum, and such rate shall increase by
one percent (1.0%) every ninety (90) days until such amounts are paid in full,
(ii) all unpaid principal, accrued interest and other amounts owing under this
Note shall automatically and immediately become due, payable and collectible by
Holder pursuant to applicable law, (iii) any amounts that would be distributed
or otherwise paid to the Company under the Second Amended and Restated Operating
Agreement of Raft River Energy I LLC, dated as of the date hereof, shall be paid
by Raft River Energy I LLC directly to the Holder in accordance with Section
14.12 thereunder, and (iv) the Holder may pursue any other rights or remedies it
may have at law or in equity.

5.     Miscellaneous.

(a)    Successors and Assigns. The terms and conditions of this Note shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. The Company may not assign its rights or obligations under this
Note without the prior written consent of Holder. Holder shall have the
unconditional right to assign its rights and obligations under this Note without
the prior written consent of Company. Any assignment by either party must be
made in accordance with the requirements of all applicable securities laws and
regulations.

(b)     Governing Law. This Note shall be governed by and construed and
interpreted in accordance with the laws of the State of New York without giving
effect to any choice or conflict of law provision or rule.

(c)     Titles and Subtitles. The titles and subtitles used in this Note are
used for convenience only and are not to be considered in construing or
interpreting this Note.

(d)     Notices. All notices, payments, demands or communications required or
permitted to be given by any provision of this Agreement shall be in writing and
shall be deemed to be delivered, given and received for all purposes (a) as of
the date and time of actual receipt, in the case of notices delivered
personally; (b) one day after deposit with a nationally recognized overnight
delivery service; (c) if sent by electronic mail or facsimile, upon confirmed
receipt by recipient; or (d) five (5) days after deposit in registered or
certified United States mail return receipt requested, as applicable. If not
emailed or faxed, such notices, payments, demands or communications shall be
delivered personally to the recipient or to an officer of the recipient to whom
the same is directed, or sent by registered or certified United States mail
return receipt requested, or by nationally recognized overnight delivery
service, addressed at the addresses specified on the signature page hereto or to
such other address as may be specified from time to time by notice to parties
hereto.

(e)     Modification; Waiver. This Note may only be amended or waived in a
writing signed by both the Company and the Holder.

(f)     Entire Agreement. This Note constitutes the entire agreement of the
parties in respect of the subject matter hereof.

--------------------------------------------------------------------------------

(g)     Maximum Rate. Notwithstanding anything herein to the contrary, if at any
time any interest rate applicable under this Note, together with all fees,
charges and other amounts that are treated as interest on this Note under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Holder in accordance with applicable law, the rate of
interest payable in respect hereof, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate.

--------------------------------------------------------------------------------

[exhibit10-2x6x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-2x7x1.jpg]


--------------------------------------------------------------------------------